— Action for damages to the plaintiff’s building by reason of the defendant’s carelessness in the operation of a motor truck which, it is claimed, was driven with violence off the public highway and against plaintiff’s building. Defendant’s motion for a bill of particulars was denied by the Special Term because the printed forms used on said motion contain many matters having no relevancy to the plaintiff’s cause of action. Order affirmed, with ten dollars costs and disbursements, without prejudice to a renewal of said motion by the defendant upon proper papers. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.